DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/13/20 has been considered. A copy of form PTO-1449 is attached.

Drawings
The drawings were received on 3/13/20 are accepted.

Claim Objections
Claims 7 and 13 are objected to because of the following informalities: claim 7, line 3 and claim 13, line 3; the term “scattering)” should be changed to  -- scattering --.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (2019/0056313).
Regarding claims 1 and 10; figure 1 of Miller below discloses a system (500) comprising: a first laser beam (i.e., pump beam) comprising a pulsed laser emanating from the instrument propagates in the air (abstract); a second laser beam (i.e., probe beam) used to probe target sample (par. [0012] and [0024]) by transient absorption spectroscopy (par. [0045]); and a detector (504).

    PNG
    media_image1.png
    3300
    2560
    media_image1.png
    Greyscale


Regarding claim 3, Miller teaches that the first laser beam (pump beam) is a broadband light that covers multiple wavelengths (par. [0011]) and excites multiple chemicals, its pulses bringing molecules to an excited state (par. [0050]).
Regarding claim 4, Miller teaches that the second laser beam is pulsed (see abstract).
Regarding claims 5 and 11, Miller teaches that the second laser beam (probe beam) propagates until, in a distance, it hits an object (sample) (figure 1).
Regarding claims 6 and 12, as mentioned in claim 1, the chemical absorbs must be in the phase, for example, a liquid, smoke or scattering vapor.

Claims 7-9 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Feitisch et al (10,024,788).
Regarding claims 7 and 13, Miller teaches that the second laser beam is projected to the same spot on the object (i.e., at the sample) that scatters the light causing some of the photons produced by the second laser beam to propagate upon scattering along the first laser beam (figure 1).
Miller does not teach that the light is reflected from the sample back to the detector; however, such the feature is known in the art as taught by Feitisch et al.


    PNG
    media_image2.png
    3300
    2560
    media_image2.png
    Greyscale


 	Regarding claims 8 and 14; since Feitisch et al teaches the reflected light are detected, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to use the basic device of Miller and Feitisch et al for detecting the back-scattered light of the second laser beam and analyzes it for characteristic absorption wavelengths that identify a vapor.
Regarding claims 9 and 15; Miller teaches the use of chopper and delay mirrors so that the detector (504) is configured to analyze a timing pattern with reference (i.e., threshold value) to a pulsed excitation of the first laser beam (i.e., pump beam), which reveals a distance at which the target chemical (i.e., sample) was detected (figure 1 and par. [0041]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Allison (10,620,048), Zanni et al (7,760,342) and Harel et al (9,001,320) teach the use of multidimensional spectrometer; however, they fail to teach that the first laser beam comprising a pulsed laser emanating from the instrument propagates in the air.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426.  The examiner can normally be reached on Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






HP								/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2886                                                                                                                            March 22, 2021